Citation Nr: 0028320	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-12 791	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
February 1941 to January 1945.  He also had prior service in 
the reserves.  He died on January [redacted], 1995.  The 
appellant is his widow.  She appealed to the Board of Veterans' 
Appeals (Board) from an April 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania-which denied her claim of service connection 
for the cause of the veteran's death.  As support for her 
claim, she testified at a hearing at the RO in March 1996.  
After considering her hearing testimony and the other 
evidence of record, the Board issued a decision in May 1998 
denying her claim, and she appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court)-formerly, the U.S. Court of Veterans Appeals.  A 
private attorney, Robert V. Chisholm, Esquire, represented 
her before the Court and continues to represent her before 
VA.

In November 1999, during the pendency of the appeal to the 
Court, the appellant's representative and VA General Counsel 
filed a joint motion requesting that the Court vacate the 
Board's decision and remand the case to the Board for further 
development and re-adjudication in accordance with the 
directives of the joint motion.  The Court granted the joint 
motion for remand in December 1999 and returned the case to 
the Board.  Thereafter, to comply with the directives of the 
joint motion, the Board requested a medical opinion from an 
independent medical expert (IME).  The IME submitted the 
requested opinion in July 2000, and the Board apprised the 
appellant's representative of this in August 2000 and gave 
the appellant an opportunity to submit additional evidence or 
argument in response, which the appellant did in September 
2000 through her representative.

The representative also submitted a statement and 
accompanying evidence in October 2000-arguing that the 
appellant is entitled to dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318(b) 
(West 1991 & Supp. 2000).  However, this claim has not yet 
been considered by the RO, and it must be prior to 
consideration by the Board.  Although the representative has 
argued that the § 1318(b) claim is intertwined with the cause 
of death claim developed by the RO and therefore must be 
remanded to the RO, the Board finds no such relationship 
between the two claims.  While the grant of either claim 
(service connection for the cause of the veteran's death or 
entitlement under § 1318(b)) would result in the award of DIC 
benefits, there is no other similarity or nexus between the 
two.  In short, these are entirely separate claims based on 
distinctly different bases of entitlement.  Therefore, 
nothing prevents the Board from adjudicating the one without 
considering the other.  This § 1318(b) claim is referred to 
the RO for adjudicatory action.


FINDINGS OF FACT

1.  The cause of the veteran's death was a ruptured abdominal 
aortic aneurysm;  coronary artery disease was a significant 
condition contributing to his death.

2.  At the time of the veteran's death, service connection 
was in effect for an anxiety reaction, rated as 50 percent 
disabling.

3.  The abdominal aortic aneurysm and coronary artery disease 
began many years after service and neither condition was 
caused or made worse by the service-connected anxiety disorder.

4.  The service-connected anxiety disorder did not 
substantially or materially contribute to the veteran's 
death.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her attorney allege that the veteran's 
service-connected psychiatric disorder, while not the 
immediate cause of his death, nonetheless contributed 
substantially or materially to it because his anxiety 
neurosis exacerbated his heart disease and caused additional 
complications-which in turn led to the fatal rupture of the 
abdominal aortic aneurysm.  They assert that there is 
sufficient medical and other evidence of record 
substantiating this or at least sufficient to place the 
evidence for and against the claim in relative equipoise so 
as to warrant resolving all reasonable doubt in the 
appellant's favor.

Since, as noted below, the record on appeal contains medical 
evidence suggesting that the aneurysm that caused the 
veteran's death is possibly related to his service-connected 
anxiety disorder, the claim is "well grounded"-meaning at 
least plausible or capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.310(a), 3.312(a).  For a service-connected disability to be 
the principal cause of death, it must singularly or jointly 
with some other condition be the immediate or underlying 
cause of death, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
be a contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Records show that the veteran served on active duty 
from February 1941 to January 1945.  During service, 
following an explosion of an ammunition dump, he began to 
experience residual symptoms of the trauma, including 
persistent ringing in his ears (tinnitus), severe headaches, 
and anxiety.  Doctors in service diagnosed, among other 
conditions, a mixed psychoneurosis (hysteria and anxiety 
state), and, shortly after service, the RO granted his claim 
for service connection for the acquired psychiatric disorder.  
In March 1973, the RO assigned a 50 percent rating for his 
psychiatric disability which, according to the rating 
criteria in effect at that time, indicated he had 
"considerable" social and industrial impairment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1973).  
His psychiatric disability continued to be rated at the 50 
percent level for the remainder of his life.

Doctors at a VA medical center (VAMC) who treated the veteran for 
18 days in January 1974 diagnosed arteriosclerotic heart disease 
(ASHD), angina pectoris, and multiple premature ventricular 
contractions (PVC's) with normal sinus rhythm, class II.  During 
the next several years, there were numerous additional diagnoses 
of ASHD and associated heart disorders (manifested by 
intermittent episodes of chest pain, etc.).  A VA physician who 
examined the veteran in March 1980 indicated in the report of 
that evaluation that "possibly the chest pain [was] an anxiety 
equivalent as opposed to secondary to a heart condition."  That 
examiner diagnosed anxiety neurosis, described it as moderately 
severe, and recommended that the veteran be seen by a cardiac 
specialist to determine whether his chest pain was secondary to 
his emotions only.  There is no indication in the evidence of 
record that he subsequently was seen by a cardiac specialist to 
make that determination.

X-rays taken of the veteran's chest in October 1992 were compared 
to those previously taken in February 1990 and showed that his 
heart was not enlarged, and that there was no dilation or 
decompensation.  There were indications of mild uncoiling of his 
ascending thoracic aorta.  The diagnostic impression was that the 
cardiac silhouette was normal.

In April 1993, the veteran complained of experiencing discomfort 
in the lower right portion of his rib cage, which he said 
increased on deep inspiration.  On clinical examination, there 
were signs of minimal discomfort during palpation of the upper 
right quadrant of his abdomen.  X-rays taken of his right ribs 
later that month were unremarkable for indications of a fracture, 
other recent bone injury, or trauma to the underlying lung 
parenchyma.  The heart and mediastinal structures were found to 
be normal as well, and there was no diagnosis.

Records show that the veteran also received treatment in 
September 1994 for complaints of chest pain.  One of the 
conditions diagnosed was Chronic Obstructive Pulmonary Disease 
(COPD); other diagnoses were diabetes mellitus, trouble sleeping, 
and neurosis.

On January 12, 1995, the veteran was admitted to the Lehigh 
Valley Hospital for complaints of back and abdominal pains, 
constipation, weight loss, and a decreased appetite.  He 
indicated that he had been experiencing the symptoms for about 
two weeks.  It was noted, among other things, that he had a 
history of chronic stable angina without a previous myocardial 
infarction (heart attack), type II diabetes mellitus, COPD, 
headaches, peptic ulcer disease, and the anxiety disorder.  
Thomas Brandecker, M.D., who initially examined the veteran at 
the time of his admission, indicated that an "ultrasound of the 
aorta [would] be done to rule out an abdominal aortic aneurysm;" 
When done, it confirmed that he had one and, unfortunately, 
approximately one week later, on January [redacted], 1995, he died 
following emergency surgery to repair it after it ruptured.  The 
final diagnoses were ruptured abdominal aortic aneurysm, COPD, 
coronary artery disease (CAD), diabetes mellitus, and urinary 
retention.

According to the certificate of death, which Dr. Brandecker 
signed, the immediate cause of death was the ruptured abdominal 
aortic aneurysm (AAA) of 1-day duration.  Also listed as a 
significant condition contributing to death, but not resulting in 
the underlying immediate cause of death, was the CAD.  There was 
no mention of any other underlying or contributory causes, and an 
autopsy was not performed.

The appellant does not allege, and the evidence does not 
otherwise suggest, that the fatal aneurysm listed on the 
certificate of death as the immediate cause of death was either 
initially manifested while the veteran was on active duty in the 
military or for many years thereafter.  Moreover, there is no 
evidence, nor is it contended, that the aneurysm or CAD was 
incurred in or aggravated by service, or may be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312(b); Caluza v Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table).  Rather, as 
mentioned earlier, the basis of the appellant's argument is that 
the service-connected anxiety disorder contributed to 
the veteran's death because it exacerbated his heart disease and 
caused additional complications-which in turn led to the fatal 
rupture of the abdominal aortic aneurysm.

In February 1995, after being asked by the appellant to comment 
on whether the veteran's death was related to his service-
connected psychiatric disorder, Laura Kramer, D.O., who was his 
primary care physician at the VA outpatient clinic in Allentown, 
Pennsylvania, indicated that "aneurysms are not directly related 
to neurosis."  Dr. Brandecker, however, who treated the veteran 
at Lehigh Valley Hospital during the days immediately preceding 
his death, commented in several statements submitted in support 
of the claim-in August 1995, August 1996, and September 1996-
that, although it is difficult to draw a definite causal link 
between these two conditions, it is conceivable (potentially 
possible), and perhaps even plausible, that the veteran's 
service-connected anxiety neurosis may have contributed to his 
death by exacerbating or promoting the progression of his heart 
disease (CAD/ASHD) because these conditions have been shown to 
increase the rate of myocardial infarction and to contribute to 
cerebrovascular disease, which in turn may have contributed to 
the development of the aneurysm or perhaps, ultimately, the fatal 
rupture of it.  Dr. Brandecker also said that it is possible that 
the veteran's service-connected anxiety neurosis could have 
contributed to his death in another way-by adversely affecting 
(impairing) his judgment and, as a consequence, his ability to 
seek medical attention quickly and to accurately describe his 
symptoms.  Dr. Brandecker went on to note that, prior to giving 
his opinion, he reviewed the veteran's pertinent medical history 
(as discussed in records from 1955 and the 1970's), and that, 
although he cannot provide any definitive data or evidence to 
support his hypothesis, it still is possible that this may have 
occurred in this particular instance.

A VA physician who also was asked to give a medical opinion 
concerning the case, concluded in a September 1996 statement that 
there was no medical basis to support Dr. Brandecker's opinion 
for associating the fatal rupture of the aneurysm to the 
veteran's service-connected anxiety neurosis.  As support for his 
opinion, he indicated that he had reviewed the veteran's 
pertinent medical history, just as Dr. Brandecker did, and stated 
that it is well documented-both medically and surgically-that 
aneurysms are classified according to etiology (e.g., 
degenerative, inflammatory, mechanical, congenital, dissecting), 
shape, and location.  It was further indicated that 
arteriosclerotic aneurysms are true aneurysms, which is what the 
veteran had, and, to corroborate this, he attached two pages from 
Lange Surgical Diagnosis and Treatment, 10th Edition, Chapter 35.  
He also cited clinical findings in the medical evidence of 
record, including those noted by the surgeon, Dr. Welkie, who 
operated on the veteran's aneurysm at Lehigh Valley Hospital, and 
the absence of any mention whatsoever of the service-connected 
anxiety disorder on the official certificate of death.

More recently, in March 1997, a physician from the VA outpatient 
clinic in Allentown, Pennsylvania, submitted another statement 
concerning the case.  She indicated that the veteran was treated 
continuously for his service-connected anxiety neurosis from the 
time he was in the military until his death.  She also pointed 
out that he had a history of arteriosclerosis dating back to the 
1970's, and that it had been acknowledged that anxiety and stress 
can contribute to the progression of arteriosclerosis.  She added 
that she was certain that, to some degree, his service-connected 
anxiety neurosis contributed to the development of his fatal 
aneurysm-thereby warranting a grant of service connection 
for the cause of his death.

As a means of resolving the conflicting medical opinions of 
record, for and against the claim, the Court-approved joint 
motion for remand directed that the Board obtain an opinion from 
an IME concerning the merits of the case.  The Board requested 
the IME opinion in May 2000 and, after summarizing the evidence 
and soliciting a review of the entire record on appeal, including 
the joint motion for remand, the Board posed the following 
questions:

i) What caused the veteran's death?

ii) Given the cause or causes of the 
veteran's death, did the service-
connected anxiety neurosis contribute 
substantially or materially to his death, 
or combine to cause his death, or aid or 
lend assistance to the production of 
death?

The IME submitted his opinion in July 2000, indicating that 
the rupture of the abdominal aortic aneurysm and the 
complications of that condition, including the required 
emergency surgery-caused the veteran's death.  The IME also 
pointed out that the appellant and her representative are not 
disputing this since they are alleging entitlement to service 
connection for the cause of the veteran's death-not on the 
premise that his service-connected anxiety disorder was the 
immediate cause of his death-but instead on the alternative 
theory that it contributed substantially and materially to 
his death.  However, the IME concluded that, given the 
current understanding of this disease process, the veteran's 
service-connected anxiety neurosis did not contribute 
substantially or materially to his death, nor combine to 
cause his death, nor aid or lend assistance to the production 
of death.  Prior to giving his professional expert opinion, 
the IME reviewed all of the pertinent medical and other 
evidence concerning the case-including the records of the 
terminal hospitalization, which he discussed in detail, 
noting the veteran's specific symptoms, both at the time of 
his admission to Lehigh Valley Hospital and during the days 
immediately preceding it, as well as the specific clinical 
findings that were made once examined, and the various other 
conditions that he had experienced in the past aside from the 
abdominal aortic aneurysm (namely, COPD with a history of 
cigarette use, the anxiety disorder, chronic headaches, 
peptic ulcer disease, stable angina, diabetes mellitus, and a 
transurethral resection of the prostate).  The IME also 
provided a comprehensive discussion of the rationale 
underlying all of his conclusions, while citing to several 
different sources of medical authority to substantiate each 
aspect of the opinion.  

The IME stated that none of four prominent, commonly 
consulted textbooks on cardiovascular disease mentioned 
anxiety neurosis or any related psychiatric or psychological 
condition as causing or contributing to the pathophysiology 
of abdominal aortic aneurysms, or their rupture.  The IME 
also stated that a search of literature using Medline and the 
keywords aortic aneurysm and anxiety in an expanded search 
for the years 1966 to the present resulted in no articles in 
medical journals on the subjects.

The IME commented further that, conditions which were 
mentioned as associated with aortic aneurysms in the 
literature were aging, atherosclerosis (promoted by smoking, 
hypertension, diabetes, hypercholesterolemia, heredity), 
infection, inflammation, trauma, congenital anomalies, medial 
degeneration (i.e., Marfan's, Ehlers-Danlos), and vasculitis 
(i.e., Takayasu's, Giant cell, ankylosing spondylitis).  The 
IME said that most authors agreed that aortic aneurysms arose 
as a consequence of multiple interacting factors, and that 
classically atherosclerosis was considered the most common 
underlying etiology of aortic aneurysm-and would likely be 
the designated etiology in the case under discussion.  

On the more general subject of whether psychosocial factors 
played a significant role in causing or worsening any form of 
cardiovascular disease, the IME said that the major textbooks 
that he consulted all agreed that there was no definitive or 
compelling evidence that such a relationship existed.  The 
IME also pointed out that CAD has been, by far, the 
predominant condition studied-with the most widely studied 
psychosocial factor being the type A personality (a person 
who is stressed, competitive, angered by environment).  The 
IME indicated that, while often quoted as associated with 
CAD, in two of the largest and best studies, there was no 
association between personality type and major coronary 
events shown.  The IME acknowledged that it is thought that 
acute emotional reactions can act as triggers of cardiac 
ischemia in patients who have already developed the disease 
by increasing sympathetic stimulation but, nevertheless, 
psychosocial factors are not listed as a definite or even 
likely risk factor for CAD in the major cardiac textbooks or 
journal articles.  

Lastly, in commenting on the opinions of Drs. Brandecker and 
Kramer, the IME said that they both expressed commonly held 
beliefs among physicians and the lay public that stress or 
personality type contributes to the development of 
atherosclerosis in the coronary arteries.  But that solid 
scientific literature did not support this view.  And as 
further evidence of this, the IME pointed out that, as best 
as can be discerned from the records presented, there was no 
diagnostic evidence for CAD, and at any rate it does not 
appear that the veteran was experiencing symptoms or signs of 
myocardial ischemia at his final presentation to the hospital 
or during his hospital stay or around his death.  The IME 
reiterated that there was no literature concerning aortic 
aneurysms and psychosocial traits that could be found; that 
abdominal aortic aneurysms are fairly common in elderly men; 
that predicting rupture of an abdominal aortic aneurysm 
is difficult; that a combination of aortic wall stretch, 
hemodynamics, and inflammation probably contribute to this 
pathologic and often fatal state; and that chronic anxiety 
neurosis would not likely play a role in this pathophysiology 
as it is currently understood.

The Board finds that the medical opinions against the claim 
are more probative of the material issues in this particular 
case than the contrary medical opinions which support the 
claim of service connection.  See Wray v. Brown, 7 Vet. App. 
488 (1995).  The IME cited extensively to specific medical 
authority as support for the conclusions, whereas those who 
found a possible relationship did not cite to any such 
medical authority whatsoever.  And that was despite both 
physicians being given ample opportunity by the RO to do so.  
The RO requested this type of corroborating evidence (e.g., 
in the form of a medical treatise, etc.) in an August 1996 
letter, and later requested this type of supporting evidence 
in an April 1997 letter.  However, neither doctor who filed 
opinions favorable to the claim submitted or otherwise 
identified the existence of any such medical authority to 
support their opinions; instead, they only made bare, 
unsubstantiated conclusory statements.  And even then, Dr. 
Brandecker, himself, largely couched his opinion in equivocal 
language indicating that there still was some degree of 
uncertainty on his part, and he also openly acknowledged that 
he was unable to provide any definitive data or evidence at 
all to support his hypothesis-although he still believed 
that it was potentially possible that a relationship existed 
between anxiety and the fatal process.

The same was true of the medical opinion of Dr. Kramer.  
Although she was a bit more definite in her assertions, she 
also did not provide or cite to any medical authority to 
support her position of a link between the veteran's service-
connected anxiety neurosis and his death from the ruptured 
abdominal aortic aneurysm-even by way of his heart disease.  
And according to a December 1997 conference report in the 
claims folder, Dr. Kramer did not respond to the RO's April 
1997 letter requesting a medically substantiated basis 
to support her opinion.  Also, although both Dr. Brandecker 
and Dr. Kramer indicated that the service-connected anxiety 
neurosis "contributed" to the veteran's death from the 
development of the fatal abdominal aortic aneurysm, neither 
specified the degree of such contribution (i.e., whether it 
was substantial or material, etc.)-only very generically 
that the service-connected anxiety contributed "in some 
way" or "to some degree."  More is required to warrant 
service connection-particularly where, as here, there was no 
mention whatsoever of the service-connected anxiety disorder 
on the official certificate of death, which Dr. Brandecker 
signed himself as the veteran's primary treating physician.  
See 38 C.F.R. § 3.312(c).  Consequently, since the 
countervailing medical opinions do not suffer from these 
important evidentiary shortcomings, and were prepared with 
consideration of the contrary opinions of Drs. Brandecker and 
Kramer, the opinions against the claim are deserving of more 
evidentiary weight.

In deciding whether the veteran's death was related to his 
service-connected psychiatric disorder-and specifically his 
anxiety-it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, to accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  That 
responsibility is particularly difficult when, as here, 
medical opinions diverge.  And at the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, 
for the reasons discussed above, the Board believes there are 
legitimate reasons for favoring the opinion of the IME over 
those of Drs. Brandecker and Kramer.

With further regard to the medical evidence for and against 
the claim, the Board emphasizes that an opinion by a medical 
professional is not altogether dispositive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence and held that 
medical opinions, such as those from Drs. Brandecker and 
Kramer, which are based on speculation, without supporting 
clinical data or other rationale, do not provide the required 
degree of medical certainty.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Furthermore, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Also, a medical 
opinion that is based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Finally, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
In sum, the weight to be accorded the evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.  And it is in this 
critical respect that the opinions against the appellant's 
claim outweigh those of Drs. Brandecker and Kramer-so much 
so that the evidence, as a whole, is not approximately 
balanced for and against the claim.  Thus, because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In reaching this conclusion, the Board also has considered 
that the March 1980 VA examination report might be considered 
as evidence favorable to the claim.  However, the March 1980 
neuropsychological examiner only questioned whether the 
veteran's "chest pains" could have some emotional basis, 
and did not specifically address aneurysms, CAD, ASHD, or 
other vascular disease.  Thus, the March 1980 report is of no 
probative value as to the cause of the veteran's death.

Although the appellant contends that service connection for 
the cause of the veteran's death is warranted, as a lay 
person, she is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); King v. Brown, 5 
Vet. App. 19, 21 (1993).  Also, although she requested in a 
statement that she recently submitted to the Board in 
September 2000, through her representative, that the IME be 
given another opportunity to review the case, the evidence 
that she cited as a basis for such additional review is none 
other than that which the IME already considered prior to 
rendering his July 2000 opinion.  Consequently, there is no 
basis for requesting that he review the case again.  
38 C.F.R. § 20.1304.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

